Exhibit 23.1 KBL, LLP , 11th FLOOR NEW YORK, NY 10005 Consent of Independent Registered Certified Public Accountants July 22 , 2010 Board of Directors Plycrete, Inc. We consent to the inclusion in the Registration Statement on Form S-1 of Plycrete, Inc. our audit report for Plycrete, Inc. (the “Company”) for the year ended July 31, 2009 and the period August 21, 2007 (Inception) through July 31, 2008 dated January 7, 2010, and to the reference to our firm under the caption “Experts” in the Prospectus . Respectfully submitted, KBL, LLP KBL, LLP New York, NY 1
